
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 554
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 12, 2009
			Received; read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		AN ACT
		To authorize activities for support of
		  nanotechnology research and development, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Nanotechnology Initiative
			 Amendments Act of 2009.
		2.National
			 nanotechnology program amendmentsThe 21st Century Nanotechnology Research and
			 Development Act (15 U.S.C. 7501 et seq.) is amended—
			(1)by striking
			 section 2(c)(4) and inserting the following new paragraph:
				
					(4)develop, within 12
				months after the date of enactment of the National Nanotechnology Initiative Amendments Act of
				2009, and update every 3 years thereafter, a strategic plan to
				guide the activities described under subsection (b) that specifies near-term
				and long-term objectives for the Program, the anticipated time frame for
				achieving the near-term objectives, and the metrics to be used for assessing
				progress toward the objectives, and that describes—
						(A)how the Program
				will move results out of the laboratory and into applications for the benefit
				of society, including through cooperation and collaborations with
				nanotechnology research, development, and technology transition initiatives
				supported by the States;
						(B)how the Program
				will encourage and support interdisciplinary research and development in
				nanotechnology; and
						(C)proposed research in areas of national
				importance in accordance with the requirements of section 5 of the
				National Nanotechnology Initiative Amendments
				Act of
				2009;
						;
			(2)in section
			 2—
				(A)in subsection
			 (d)—
					(i)by redesignating paragraphs (1) through (5)
			 as paragraphs (2) through (6), respectively; and
					(ii)by inserting the following new paragraph
			 before paragraph (2), as so redesignated by clause (i) of this
			 subparagraph:
						
							(1)the Program
				budget, for the previous fiscal year, for each agency that participates in the
				Program, including a breakout of spending for the development and acquisition
				of research facilities and instrumentation, for each program component area,
				and for all activities pursuant to subsection
				(b)(10);
							;
				and
					(B)by inserting at
			 the end the following new subsection:
					
						(e)Standards
				settingThe agencies
				participating in the Program shall support the activities of committees
				involved in the development of standards for nanotechnology and may reimburse
				the travel costs of scientists and engineers who participate in activities of
				such
				committees.
						;
				(3)by striking
			 section 3(b) and inserting the following new subsection:
				
					(b)Funding(1)The operation of the
				National Nanotechnology Coordination Office shall be supported by funds from
				each agency participating in the Program. The portion of such Office’s total
				budget provided by each agency for each fiscal year shall be in the same
				proportion as the agency’s share of the total budget for the Program for the
				previous fiscal year, as specified in the report required under section
				2(d)(1).
						(2)The annual report under section 2(d)
				shall include—
							(A)a description of the funding required
				by the National Nanotechnology Coordination Office to perform the functions
				specified under subsection (a) for the next fiscal year by category of
				activity, including the funding required to carry out the requirements of
				section 2(b)(10)(D), subsection (d) of this section, and section 5;
							(B)a description of the funding required
				by such Office to perform the functions specified under subsection (a) for the
				current fiscal year by category of activity, including the funding required to
				carry out the requirements of subsection (d); and
							(C)the amount of funding provided for
				such Office for the current fiscal year by each agency participating in the
				Program.
							;
			(4)by inserting at
			 the end of section 3 the following new subsection:
				
					(d)Public
				information(1)The National Nanotechnology Coordination
				Office shall develop and maintain a database accessible by the public of
				projects funded under the Environmental, Health, and Safety, the Education and
				Societal Dimensions, and the Nanomanufacturing program component areas, or any
				successor program component areas, including a description of each project, its
				source of funding by agency, and its funding history. For the Environmental,
				Health, and Safety program component area, or any successor program component
				area, projects shall be grouped by major objective as defined by the research
				plan required under section 3(b) of the National Nanotechnology Initiative Amendments Act of
				2009. For the Education and Societal Dimensions program component
				area, or any successor program component area, the projects shall be grouped in
				subcategories of—
							(A)education in formal settings;
							(B)education in informal settings;
							(C)public outreach; and
							(D)ethical, legal, and other societal
				issues.
							(2)The National Nanotechnology Coordination
				Office shall develop, maintain, and publicize information on nanotechnology
				facilities supported under the Program, and may include information on
				nanotechnology facilities supported by the States, that are accessible for use
				by individuals from academic institutions and from industry. The information
				shall include at a minimum the terms and conditions for the use of each
				facility, a description of the capabilities of the instruments and equipment
				available for use at the facility, and a description of the technical support
				available to assist users of the
				facility.
						;
			(5)in section
			 4(a)—
				(A)by striking
			 or designate;
				(B)by inserting
			 as a distinct entity after Advisory Panel;
			 and
				(C)by inserting at
			 the end The Advisory Panel shall form a subpanel with membership having
			 specific qualifications tailored to enable it to carry out the requirements of
			 subsection (c)(7).;
				(6)in section 4(b)—
				(A)by striking
			 or designated and or designating; and
				(B)by adding at the
			 end the following: At least one member of the Advisory Panel shall be an
			 individual employed by and representing a minority-serving
			 institution.;
				(7)by amending
			 section 5 to read as follows:
				
					5.Triennial
				external review of the National Nanotechnology Program
						(a)In
				generalThe Director of the National Nanotechnology Coordination
				Office shall enter into an arrangement with the National Research Council of
				the National Academy of Sciences to conduct a triennial review of the Program.
				The Director shall ensure that the arrangement with the National Research
				Council is concluded in order to allow sufficient time for the reporting
				requirements of subsection (b) to be satisfied. Each triennial review shall
				include an evaluation of the—
							(1)research
				priorities and technical content of the Program, including whether the
				allocation of funding among program component areas, as designated according to
				section 2(c)(2), is appropriate;
							(2)effectiveness of
				the Program’s management and coordination across agencies and disciplines,
				including an assessment of the effectiveness of the National Nanotechnology
				Coordination Office;
							(3)Program’s
				scientific and technological accomplishments and its success in transferring
				technology to the private sector; and
							(4)adequacy of the
				Program’s activities addressing ethical, legal, environmental, and other
				appropriate societal concerns, including human health concerns.
							(b)Evaluation To be
				transmitted to congressThe National Research Council shall
				document the results of each triennial review carried out in accordance with
				subsection (a) in a report that includes any recommendations for ways to
				improve the Program’s management and coordination processes and for changes to
				the Program’s objectives, funding priorities, and technical content. Each
				report shall be submitted to the Director of the National Nanotechnology
				Coordination Office, who shall transmit it to the Advisory Panel, the Committee
				on Commerce, Science, and Transportation of the Senate, and the Committee on
				Science and Technology of the House of Representatives not later than September
				30 of every third year, with the first report due September 30, 2010.
						(c)FundingOf the amounts provided in accordance with
				section 3(b)(1), the following amounts shall be available to carry out this
				section:
							(1)$500,000 for
				fiscal year 2010.
							(2)$500,000 for
				fiscal year 2011.
							(3)$500,000 for
				fiscal year 2012.
							;
				and
			(8)in section
			 10—
				(A)by amending
			 paragraph (2) to read as follows:
					
						(2)NanotechnologyThe
				term nanotechnology means the science and technology that will
				enable one to understand, measure, manipulate, and manufacture at the
				nanoscale, aimed at creating materials, devices, and systems with fundamentally
				new properties or functions.
						;
				and
				(B)by adding at the
			 end the following new paragraph:
					
						(7)NanoscaleThe
				term nanoscale means one or more dimensions of between
				approximately 1 and 100
				nanometers.
						.
				3.Societal
			 dimensions of nanotechnology
			(a)Coordinator for
			 societal dimensions of nanotechnologyThe Director of the Office of Science and
			 Technology Policy shall designate an associate director of the Office of
			 Science and Technology Policy as the Coordinator for Societal Dimensions of
			 Nanotechnology. The Coordinator shall be responsible for oversight of the
			 coordination, planning, and budget prioritization of activities required by
			 section 2(b)(10) of the 21st Century Nanotechnology Research and Development
			 Act (15 U.S.C. 7501(b)(10)). The Coordinator shall, with the assistance of
			 appropriate senior officials of the agencies funding activities within the
			 Environmental, Health, and Safety and the Education and Societal Dimensions
			 program component areas of the Program, or any successor program component
			 areas, ensure that the requirements of such section 2(b)(10) are satisfied. The
			 responsibilities of the Coordinator shall include—
				(1)ensuring that a
			 research plan for the environmental, health, and safety research activities
			 required under subsection (b) is developed, updated, and implemented and that
			 the plan is responsive to the recommendations of the subpanel of the Advisory
			 Panel established under section 4(a) of the 21st Century Nanotechnology
			 Research and Development Act (15 U.S.C. 7503(a)), as amended by this
			 Act;
				(2)encouraging and
			 monitoring the efforts of the agencies participating in the Program to allocate
			 the level of resources and management attention necessary to ensure that the
			 ethical, legal, environmental, and other appropriate societal concerns related
			 to nanotechnology, including human health concerns, are addressed under the
			 Program, including the implementation of the research plan described in
			 subsection (b); and
				(3)encouraging the
			 agencies required to develop the research plan under subsection (b) to
			 identify, assess, and implement suitable mechanisms for the establishment of
			 public-private partnerships for support of environmental, health, and safety
			 research.
				(b)Research
			 plan
				(1)In
			 generalThe Coordinator for
			 Societal Dimensions of Nanotechnology shall convene and chair a panel comprised
			 of representatives from the agencies funding research activities under the
			 Environmental, Health, and Safety program component area of the Program, or any
			 successor program component area, and from such other agencies as the
			 Coordinator considers necessary to develop, periodically update, and coordinate
			 the implementation of a research plan for this program component area. In
			 developing and updating the plan, the panel convened by the Coordinator shall
			 solicit and be responsive to recommendations and advice from—
					(A)the subpanel of
			 the Advisory Panel established under section 4(a) of the 21st Century
			 Nanotechnology Research and Development Act (15 U.S.C. 7503(a)), as amended by
			 this Act; and
					(B)the agencies
			 responsible for environmental, health, and safety regulations associated with
			 the production, use, and disposal of nanoscale materials and products.
					(2)Development of
			 standardsThe plan required under paragraph (1) shall include a
			 description of how the Program will help to ensure the development of—
					(A)standards related to nomenclature
			 associated with engineered nanoscale materials;
					(B)engineered
			 nanoscale standard reference materials for environmental, health, and safety
			 testing; and
					(C)standards related to methods and procedures
			 for detecting, measuring, monitoring, sampling, and testing engineered
			 nanoscale materials for environmental, health, and safety impacts.
					(3)Components of
			 planThe plan required under paragraph (1) shall, with respect to
			 activities described in paragraphs (1) and (2)—
					(A)specify near-term
			 research objectives and long-term research objectives;
					(B)specify milestones
			 associated with each near-term objective and the estimated time and resources
			 required to reach each milestone;
					(C)with respect to subparagraphs (A) and (B),
			 describe the role of each agency carrying out or sponsoring research in order
			 to meet the objectives specified under subparagraph (A) and to achieve the
			 milestones specified under subparagraph (B);
					(D)specify the
			 funding allocated to each major objective of the plan and the source of funding
			 by agency for the current fiscal year; and
					(E)estimate the
			 funding required for each major objective of the plan and the source of funding
			 by agency for the following 3 fiscal years.
					(4)Transmittal to
			 CongressThe plan required
			 under paragraph (1) shall be submitted not later than 60 days after the date of
			 enactment of this Act to the Committee on Commerce, Science, and Transportation
			 of the Senate and the Committee on Science and Technology of the House of
			 Representatives.
				(5)Updating and
			 appending to reportThe plan required under paragraph (1) shall
			 be updated annually and appended to the report required under section 2(d) of
			 the 21st Century Nanotechnology Research and Development Act (15 U.S.C.
			 7501(d)).
				(c)Nanotechnology
			 partnerships
				(1)EstablishmentAs
			 part of the program authorized by section 9 of the National Science Foundation
			 Authorization Act of 2002, the Director of the National Science Foundation
			 shall provide 1 or more grants to establish partnerships as defined by
			 subsection (a)(2) of that section, except that each such partnership shall
			 include 1 or more businesses engaged in the production of nanoscale materials,
			 products, or devices. Partnerships established in accordance with this
			 subsection shall be designated as Nanotechnology Education
			 Partnerships.
				(2)PurposeNanotechnology
			 Education Partnerships shall be designed to recruit and help prepare secondary
			 school students to pursue postsecondary level courses of instruction in
			 nanotechnology. At a minimum, grants shall be used to support—
					(A)professional
			 development activities to enable secondary school teachers to use curricular
			 materials incorporating nanotechnology and to inform teachers about career
			 possibilities for students in nanotechnology;
					(B)enrichment programs
			 for students, including access to nanotechnology facilities and equipment at
			 partner institutions, to increase their understanding of nanoscale science and
			 technology and to inform them about career possibilities in nanotechnology as
			 scientists, engineers, and technicians; and
					(C)identification of appropriate
			 nanotechnology educational materials and incorporation of nanotechnology into
			 the curriculum for secondary school students at one or more organizations
			 participating in a Partnership.
					(3)SelectionGrants
			 under this subsection shall be awarded in accordance with subsection (b) of
			 such section 9, except that paragraph (3)(B) of that subsection shall not
			 apply.
				(d)Undergraduate
			 education programs
				(1)Activities
			 supportedAs part of the
			 activities included under the Education and Societal Dimensions program
			 component area, or any successor program component area, the Program shall
			 support efforts to introduce nanoscale science, engineering, and technology
			 into undergraduate science and engineering education through a variety of
			 interdisciplinary approaches. Activities supported may include—
					(A)development of
			 courses of instruction or modules to existing courses;
					(B)faculty
			 professional development; and
					(C)acquisition of
			 equipment and instrumentation suitable for undergraduate education and research
			 in nanotechnology.
					(2)Course,
			 Curriculum, and Laboratory Improvement authorizationThere are
			 authorized to be appropriated to the Director of the National Science
			 Foundation to carry out activities described in paragraph (1) through the
			 Course, Curriculum, and Laboratory Improvement program from amounts authorized
			 under section 7002(c)(2)(B) of the America COMPETES Act, $5,000,000 for fiscal
			 year 2010.
				(3)Advanced
			 Technology Education authorizationThere are authorized to be appropriated to
			 the Director of the National Science Foundation to carry out activities
			 described in paragraph (1) through the Advanced Technology Education program
			 from amounts authorized under section 7002(c)(2)(B) of the America COMPETES
			 Act, $5,000,000 for fiscal year 2010.
				(e)Interagency
			 working groupThe National Science and Technology Council shall
			 establish under the Nanoscale Science, Engineering, and Technology Subcommittee
			 an Education Working Group to coordinate, prioritize, and plan the educational
			 activities supported under the Program.
			(f)Societal
			 Dimensions in Nanotechnology Education ActivitiesActivities supported under the Education
			 and Societal Dimensions program component area, or any successor program
			 component area, that involve informal, precollege, or undergraduate
			 nanotechnology education shall include education regarding the environmental,
			 health and safety, and other societal aspects of nanotechnology.
			(g)Remote access to
			 nanotechnology facilities(1)Agencies supporting
			 nanotechnology research facilities as part of the Program shall require the
			 entities that operate such facilities to allow access via the Internet, and
			 support the costs associated with the provision of such access, by secondary
			 school students and teachers, to instruments and equipment within such
			 facilities for educational purposes. The agencies may waive this requirement
			 for cases when particular facilities would be inappropriate for educational
			 purposes or the costs for providing such access would be prohibitive.
				(2)The agencies identified in paragraph
			 (1) shall require the entities that operate such nanotechnology research
			 facilities to establish and publish procedures, guidelines, and conditions for
			 the submission and approval of applications for the use of the facilities for
			 the purpose identified in paragraph (1) and shall authorize personnel who
			 operate the facilities to provide necessary technical support to students and
			 teachers.
				4.Technology
			 transfer
			(a)Prototyping
				(1)Access to
			 facilitiesIn accordance with
			 section 2(b)(7) of 21st Century Nanotechnology Research and Development Act (15
			 U.S.C. 7501(b)(7)), the agencies supporting nanotechnology research facilities
			 as part of the Program shall provide access to such facilities to companies for
			 the purpose of assisting the companies in the development of prototypes of
			 nanoscale products, devices, or processes (or products, devices, or processes
			 enabled by nanotechnology) for determining proof of concept. The agencies shall
			 publicize the availability of these facilities and encourage their use by
			 companies as provided for in this section.
				(2)ProceduresThe
			 agencies identified in paragraph (1)—
					(A)shall establish and
			 publish procedures, guidelines, and conditions for the submission and approval
			 of applications for use of nanotechnology facilities;
					(B)shall publish
			 descriptions of the capabilities of facilities available for use under this
			 subsection, including the availability of technical support; and
					(C)may waive recovery, require full recovery,
			 or require partial recovery of the costs associated with use of the facilities
			 for projects under this subsection.
					(3)Selection and
			 criteriaIn cases when less
			 than full cost recovery is required pursuant to paragraph (2)(C), projects
			 provided access to nanotechnology facilities in accordance with this subsection
			 shall be selected through a competitive, merit-based process, and the criteria
			 for the selection of such projects shall include at a minimum—
					(A)the readiness of
			 the project for technology demonstration;
					(B)evidence of a
			 commitment by the applicant for further development of the project to full
			 commercialization if the proof of concept is established by the prototype;
			 and
					(C)evidence of the
			 potential for further funding from private sector sources following the
			 successful demonstration of proof of concept.
					The agencies
			 may give special consideration in selecting projects to applications that are
			 relevant to important national needs or requirements.(b)Use of existing
			 technology transfer programs
				(1)Participating
			 agenciesEach agency participating in the Program shall—
					(A)encourage the
			 submission of applications for support of nanotechnology related projects to
			 the Small Business Innovation Research Program and the Small Business
			 Technology Transfer Program administered by such agencies; and
					(B)through the National Nanotechnology
			 Coordination Office and within 6 months after the date of enactment of this
			 Act, submit to the Committee on Commerce, Science, and Transportation of the
			 Senate and the Committee on Science and Technology of the House of
			 Representatives—
						(i)the
			 plan described in section 2(c)(7) of the 21st Century Nanotechnology Research
			 and Development Act (15 U.S.C. 7501(c)(7)); and
						(ii)a
			 report specifying, if the agency administers a Small Business Innovation
			 Research Program and a Small Business Technology Transfer Program—
							(I)the number of
			 proposals received for nanotechnology related projects during the current
			 fiscal year and the previous 2 fiscal years;
							(II)the number of
			 such proposals funded in each year;
							(III)the total number
			 of nanotechnology related projects funded and the amount of funding provided
			 for fiscal year 2004 through fiscal year 2008; and
							(IV)a
			 description of the projects identified in accordance with subclause (III) which
			 received private sector funding beyond the period of phase II support.
							(2)National
			 Institute of Standards and TechnologyThe Director of the
			 National Institute of Standards and Technology in carrying out the requirements
			 of section 28 of the National Institute of Standards and Technology Act (15
			 U.S.C. 278n) shall—
					(A)in regard to
			 subsection (d) of that section, encourage the submission of proposals for
			 support of nanotechnology related projects; and
					(B)in regard to
			 subsection (g) of that section, include a description of how the requirement of
			 subparagraph (A) of this paragraph is being met, the number of proposals for
			 nanotechnology related projects received, the number of such proposals funded,
			 the total number of such projects funded since the beginning of the Technology
			 Innovation Program, and the outcomes of such funded projects in terms of the
			 metrics developed in accordance with such subsection (g).
					(3)TIP Advisory
			 BoardThe TIP Advisory Board
			 established under section 28(k) of the National Institute of Standards and
			 Technology Act (15 U.S.C. 278n(k)), in carrying out its responsibilities under
			 subsection (k)(3), shall provide the Director of the National Institute of
			 Standards and Technology with—
					(A)advice on how to
			 accomplish the requirement of paragraph (2)(A) of this subsection; and
					(B)an assessment of
			 the adequacy of the allocation of resources for nanotechnology related projects
			 supported under the Technology Innovation Program.
					(c)Industry liaison
			 groupsAn objective of the Program shall be to establish industry
			 liaison groups for all industry sectors that would benefit from applications of
			 nanotechnology. The Nanomanufacturing, Industry Liaison, and Innovation Working
			 Group of the National Science and Technology Council shall actively pursue
			 establishing such liaison groups.
			(d)Coordination
			 with State initiativesSection 2(b)(5) of the 21st Century
			 Nanotechnology Research and Development Act (15 U.S.C. 7501(b)(5)) is amended
			 to read as follows:
				
					(5)ensuring United
				States global leadership in the development and application of nanotechnology,
				including through coordination and leveraging Federal investments with
				nanotechnology research, development, and technology transition initiatives
				supported by the
				States;
					.
			5.Research in areas
			 of national importance
			(a)In
			 generalThe Program shall
			 include support for nanotechnology research and development activities directed
			 toward application areas that have the potential for significant contributions
			 to national economic competitiveness and for other significant societal
			 benefits. The activities supported shall be designed to advance the development
			 of research discoveries by demonstrating technical solutions to important
			 problems in such areas as nano-electronics, energy efficiency, health care, and
			 water remediation and purification. The Advisory Panel shall make
			 recommendations to the Program for candidate research and development areas for
			 support under this section.
			(b)Characteristics
				(1)In
			 generalResearch and
			 development activities under this section shall—
					(A)include projects
			 selected on the basis of applications for support through a competitive,
			 merit-based process;
					(B)involve collaborations among researchers in
			 academic institutions and industry, and may involve nonprofit research
			 institutions and Federal laboratories, as appropriate;
					(C)when possible, leverage Federal investments
			 through collaboration with related State initiatives; and
					(D)include a plan for fostering the transfer
			 of research discoveries and the results of technology demonstration activities
			 to industry for commercial development.
					(2)ProceduresDetermination
			 of the requirements for applications under this subsection, review and
			 selection of applications for support, and subsequent funding of projects shall
			 be carried out by a collaboration of no fewer than 2 agencies participating in
			 the Program. In selecting applications for support, the agencies shall give
			 special consideration to projects that include cost sharing from non-Federal
			 sources.
				(3)Interdisciplinary
			 research centersResearch and
			 development activities under this section may be supported through
			 interdisciplinary nanotechnology research centers, as authorized by section
			 2(b)(4) of the 21st Century Nanotechnology Research and Development Act (15
			 U.S.C. 7501(b)(4)), that are organized to investigate basic research questions
			 and carry out technology demonstration activities in areas such as those
			 identified in subsection (a).
				(c)ReportReports required under section 2(d) of the
			 21st Century Nanotechnology Research and Development Act (15 U.S.C. 7501(d))
			 shall include a description of research and development areas supported in
			 accordance with this section, including the same budget information as is
			 required for program component areas under paragraphs (1) and (2) of such
			 section 2(d).
			6.Nanomanufacturing
			 research
			(a)Research
			 areasThe Nanomanufacturing
			 program component area, or any successor program component area, shall include
			 research on—
				(1)development of instrumentation and tools
			 required for the rapid characterization of nanoscale materials and for
			 monitoring of nanoscale manufacturing processes; and
				(2)approaches and
			 techniques for scaling the synthesis of new nanoscale materials to achieve
			 industrial-level production rates.
				(b)Green
			 nanotechnologyInterdiciplinary research centers supported under
			 the Program in accordance with section 2(b)(4) of the 21st Century
			 Nanotechnology Research and Development Act (15 U.S.C. 7501(b)(4)) that are
			 focused on nanomanufacturing research and centers established under the
			 authority of section 5(b)(3) of this Act shall include as part of the
			 activities of such centers—
				(1)research on
			 methods and approaches to develop environmentally benign nanoscale products and
			 nanoscale manufacturing processes, taking into consideration relevant findings
			 and results of research supported under the Environmental, Health, and Safety
			 program component area, or any successor program component area;
				(2)fostering the
			 transfer of the results of such research to industry; and
				(3)providing for the
			 education of scientists and engineers through interdisciplinary studies in the
			 principles and techniques for the design and development of environmentally
			 benign nanoscale products and processes.
				(c)Review of
			 nanomanufacturing research and research facilities
				(1)Public
			 meetingNot later than 12 months after the date of enactment of
			 this Act, the National Nanotechnology Coordination Office shall sponsor a
			 public meeting, including representation from a wide range of industries
			 engaged in nanoscale manufacturing, to—
					(A)obtain the views
			 of participants at the meeting on—
						(i)the
			 relevance and value of the research being carried out under the
			 Nanomanufacturing program component area of the Program, or any successor
			 program component area; and
						(ii)whether the capabilities of nanotechnology
			 research facilities supported under the Program are adequate—
							(I)to meet current
			 and near-term requirements for the fabrication and characterization of
			 nanoscale devices and systems; and
							(II)to provide access to and use of
			 instrumentation and equipment at the facilities, by means of networking
			 technology, to individuals who are at locations remote from the facilities;
			 and
							(B)receive any
			 recommendations on ways to strengthen the research portfolio supported under
			 the Nanomanufacturing program component area, or any successor program
			 component area, and on improving the capabilities of nanotechnology research
			 facilities supported under the Program.
					Companies
			 participating in industry liaison groups shall be invited to participate in the
			 meeting. The Coordination Office shall prepare a report documenting the
			 findings and recommendations resulting from the meeting.(2)Advisory panel
			 reviewThe Advisory Panel shall review the Nanomanufacturing
			 program component area of the Program, or any successor program component area,
			 and the capabilities of nanotechnology research facilities supported under the
			 Program to assess—
					(A)whether the
			 funding for the Nanomanufacturing program component area, or any successor
			 program component area, is adequate and receiving appropriate priority within
			 the overall resources available for the Program;
					(B)the relevance of
			 the research being supported to the identified needs and requirements of
			 industry;
					(C)whether the capabilities of nanotechnology
			 research facilities supported under the Program are adequate—
						(i)to
			 meet current and near-term requirements for the fabrication and
			 characterization of nanoscale devices and systems; and
						(ii)to provide access to and use of
			 instrumentation and equipment at the facilities, by means of networking
			 technology, to individuals who are at locations remote from the facilities;
			 and
						(D)the level of
			 funding that would be needed to support—
						(i)the acquisition of instrumentation,
			 equipment, and networking technology sufficient to provide the capabilities at
			 nanotechnology research facilities described in subparagraph (C); and
						(ii)the
			 operation and maintenance of such facilities.
						In carrying
			 out its assessment, the Advisory Panel shall take into consideration the
			 findings and recommendations from the report required under paragraph
			 (1).(3)ReportNot
			 later than 18 months after the date of enactment of this Act, the Advisory
			 Panel shall submit to the Committee on Commerce, Science, and Transportation of
			 the Senate and the Committee on Science and Technology of the House of
			 Representatives a report on its assessment required under paragraph (2), along
			 with any recommendations and a copy of the report prepared in accordance with
			 paragraph (1).
				7.DefinitionsIn this Act, terms that are defined in
			 section 10 of the 21st Century Nanotechnology Research and Development Act (15
			 U.S.C. 7509) have the meaning given those terms in that section.
		
	
		
			Passed the House of
			 Representatives February 11, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
